Case 2:15-cv-06633-CAS-SS Document 408-31 Filed 04/10/19 Page 1 of 20 Page ID
                                 #:10215




                     EXHIBIT DD
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 2
                                                                1 of 20
                                                                     19 Page ID
                     /~.           #:10216
          ,l I'      ~__.




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-   -   -    -   -          -   -   -   -   -   -   -   -   -   -   -   X
                                                                            INFORMATION
UNITED STATES OF AMERICA



ALBERT HALLAC,
                            - v. -
                                                                                             512
                        Defendant.

-   -   -    -   -          -   -   -   -   -   -   -   -   -           X

                                           COUNT ONE
                        (Conspiracy to Commit Investment Advisor Fraud
                                     and Securities Fraud)

                        The United States Attorney charges:

                                        Relevant Individuals and Entities

            1.          From at least in or about 2009 to at least in or about

2013, Weston Capital Asset Management ("Weston" or "WCAM") was a

registered investment adviser with the U.S. Securities and

Exchange Commission (the "SEC"), providing discretionary

investment management and advisory services to domestic and

foreign private investment funds, as well as domestic and

foreign institutions and high net worth individuals.                                        At all

times relevant to this Information, Weston had places of

business in both New York, New York and West Palm Beach,

Florida.

            2.          ALBERT HALLAC, the defendant, was Weston's founder.

At all times relevant to this Information, HALLAC was the firm's

                                                                            ' u·s[)c SONY
                                                                             DOCUMENT
                                                                            I ELECTRONiCALLY FILED
                                                                            IDOC#:
                                                                                ~LED:· .... ·.,      ..
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 3
                                                                2 of 20
                                                                     19 Page ID
                                   #:10217


president and, for certain periods of time relevant to this

Information, exercised control over Weston.

      3.     Weston managed over a dozen hedge funds for its

investors.     Each of Weston's funds had a particular investing

strategy, primarily focused on investments in other hedge funds.

One of the funds Weston managed was Wimbledon Fund SPC

("Wimbledon"), which was segregated into classes of investment

portfolios.     One of the investment portfolios in Wimbledon was

the Class TT Portfolio (the "TT Portfolio"), which invested all

of its investor monies either directly or notionally in the

Tewksbury Investment Fund Ltd.       ("Tewksbury"), a multi-billion

dollar hedge fund invested predominantly in securities and U.S.

Treasury bills.     Another Wimbledon-related fund was the

Wimbledon Financing Fund ("WFF"), which focused on asset-backed

lending investments.

     4.      Weston also managed a series of "Partners" funds.          The

Partners 2 Fund (the "P2 Fund") invested in funds managed by

other hedge fund managers, some of whom focused their investment

strategy on the buying and selling of securities.           The Partners

3 Fund (the "P3 Fund") was planned, but never finalized or

funded with investor monies.

     5.      At all times relevant to this Information, Fund.com

was a publicly-traded company that focused on financial services

information publishing for the fund management industry.


                                      2
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 4
                                                                3 of 20
                                                                     19 Page ID
                                   #:10218


Beginning in or about January 2008, an individual ("Associate-

1") exercised substantial control over Fund.com.           In or about

April 2007, as a result of an action commenced by the SEC,

Associate-1 was judicially barred from serving as an officer or

director of a publicly-traded company for a period of five

years.

      6.   At all times relevant to this Information, Gerova

Financial Corporation ("Gerova") was an international

reinsurance company based in Bermuda.         Until 2011, Gerova traded

publicly on the American Stock Exchange, or Amex, operated by

the New York Stock Exchange.       From at least 2009, Associate-1

exercised substantial control over Gerova.

      7.   At all times relevant to this Information, a co-

conspirator of ALBERT HALLAC, the defendant, not named as a

defendant herein ("CC-1") owned, operated or otherwise involved

himself in a number of companies, focusing partly on private

equity investments and partly on the film industry.           Among

others, CC-1 exercised substantial control over Arius Libra,

which invested in companies in the medical billing industry

(including a company called Pineboard), and Swartz IP, a private

equity firm that invested in a variety of companies, including

some in the medical billing industry.




                                      3
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 5
                                                                4 of 20
                                                                     19 Page ID
                                   #:10219


                          The Scheme to Defraud

      8.     From at least in or about 2009 through at least in or

about 2013, ALBERT HALLAC, the defendant, and others known and

unknown participated in a multi-faceted scheme to defraud Weston

investors.     In general, the scheme included:      (i) HALLAC's

failure to disclose material information about financial

transactions involving investor monies, as he was legally and

contractually obligated to do;       (ii) HALLAC's failure to disclose

the transfer of funds from one pool of Weston's investors to

make payments to, or otherwise benefit, another pool of Weston's

investors, as he was similarly obligated to do; and (iii)

HALLAC's conversion of at least a portion of funds transferred

from investor accounts for his, and other Weston officers',

benefit.

      9.     Prior to the financial crisis of 2008, Weston's funds

(including separate funds for which Weston had provided seed

capital) had combined total assets, at their peak, of

approximately $2.8 billion.       Following the financial crisis,

investors in need of liquid assets made a significant number of

redemption requests and withdrew their investments from the

funds.     As a result, during the time period relevant to this

Information, Weston's assets under management declined to a few

hundred million dollars.       Weston's revenue also diminished, and

the firm was in need of capital.


                                      4
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 6
                                                                5 of 20
                                                                     19 Page ID
                                   #:10220


      10.   In or about 2009, ALBERT HALLAC, the defendant, agreed

to a transaction, negotiated with Associate-1,         in which Fund.com

would purchase a majority ownership interest in Weston in

exchange for approximately $5.8 million.         The deal was signed in

March 2010.     While HALLAC disclosed certain details of the

transaction to weston's investors, he intentionally did not

disclose, nor did he instruct his staff to disclose, that

Fund.com was effectively controlled by Associate-1, a fact that

he knew would have been material to investors in view of, among

other things,    the judicial bar which precluded Associate-1 from

serving as an officer or director of a company such as Fund.com.

     11.    Similarly, in January 2010, at Associate-l's

initiation, ALBERT HALLAC, the defendant, agreed with Associate-

1 to a transaction with Gerova (the "Gerova Exchange").            As part

of that transaction, HALLAC sent all of the assets from the

Wimbledon Financing Fund (comprised of investments in other

hedge funds)    to Gerova in exchange for restricted shares of

Gerova stock, which was valued at approximately $85 million.

Again, while HALLAC disclosed many of the details of the

transaction to WFF investors, HALLAC intentionally withheld from

WFF investors information about, among other things, Associate-

l's substantial control over Gerova, and the fact that companies

controlled by Associate-1 (Fund.com and Gerova) were on both

sides of the deal.



                                     5
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 7
                                                                6 of 20
                                                                     19 Page ID
                                   #:10221


      12.    In or about 2011, Gerova's stock price plummeted.

Around this time, Associate-1 introduced ALBERT HALLAC, the

defendant, to CC-1, who helped orchestrate a transaction to

purportedly rescue some of Weston's investment in Gerova.             In or

about July 2011, due to contractual defaults by Associate-1 and

Gerova, the Gerova Exchange was unwound, WFF returned its shares

of Gerova stock, and Gerova released the WFF assets.            At CC-1's

direction, HALLAC then caused the WFF assets to be transferred

to Arius Libra.     CC-1 asserted control of Arius Libra, which was

attempting to grow a number of medical billing businesses.

      13.    As part of the transaction to unwind the Gerova

Exchange, ALBERT HALLAC, the defendant, caused Weston to agree

to pay approximately $5 million to several third-party creditors

of Gerova.     CC-1 had represented that he had made efforts to

obtain a loan to cover those costs, as well as provide operating

capital for Arius Libra.      When that loan was purportedly

delayed, HALLAC and CC-1 devised a plan in which Weston would

loan Arius Libra money from one of Weston's funds.           In the fall

of 2011, HALLAC executed a note loaning Arius Libra

approximately $9 million from Weston's P2 Fund.           Those monies

were used to, among other things, pay off the Gerova creditors

from the WFF investment and fund Arius Libra's medical billing

businesses.     HALLAC failed to disclose the details of the loan,

or even the existence of the loan, to P2 investors.           In


                                      6
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 8
                                                                7 of 20
                                                                     19 Page ID
                                   #:10222


particular, he failed to disclose to the P2 Fund investors that

he was using their money to pay a debt to Gerova which had been

incurred by the WFF investors, despite his fiduciary duty, as

well as a series of duties set forth in his agreement with P2

Fund investors, to manage the P2 Fund in the best interests of

P2 investors.    He failed to make this disclosure because he

understood that this loan was not in the best interests of the

P2 Fund investors.

      14.   In or about November 2011, ALBERT HALLAC, the

defendant, and CC-1 conducted another transaction involving

Weston investors' monies which benefitted HALLAC and CC-1 at the

expense of investors.      In this transaction, HALLAC executed a

swap agreement in which HALLAC agreed to send approximately

$17.7 million from the TT Portfolio to Swartz IP, another

company controlled by CC-1, in exchange for Swartz IP's

agreement to provide notes that would meet the TT Portfolio's

previous returns    (by mirroring the Tewksbury returns) plus an

additional one percent return each year and a promise to meet

investor redemptions on a current basis.         The transfer of monies

was completed in or about December 2011.         HALLAC again failed to

act in accordance with his fiduciary and contractual duties to

TT Portfolio investors, and instead acted for the purpose of

deceiving his investors and benefitting his interests.            Among

other things, HALLAC agreed to transfer TT Portfolio monies to


                                      7
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 9
                                                                8 of 20
                                                                     19 Page ID
                                   #:10223


Swartz IP without disclosing the transaction to TT Portfolio

investors and, because he failed to conduct proper due diligence

of Swartz IP, without having confirmed Swartz IP's ability to

either (a) satisfy the express purpose of the TT Portfolio,

which was to make returns consistent with the Tewksbury returns,

or (b) satisfy redemption requests from TT Portfolio investors.

      15.   Of the money sent to Swartz IP from Weston's TT

Portfolio, ALBERT HALLAC, the defendant, directed that

approximately $3 million be transferred to the P2 Fund to pay

back the P2 Fund's loan to Arius Libra.         This too was done

without disclosure to, or the knowledge or consent of, TT

Portfolio investors.      Again, HALLAC directed that money from one

set of Weston's investors (the TT Portfolio investors) be used

to pay back part of a debt owed to another set of Weston's

investors (the P2 investors).

      16.   In addition to diverting TT Portfolio money for

unauthorized and improper investments, ALBERT HALLAC, the

defendant, and two other Weston officers received a payment of

approximately $750,000 from Swartz IP.         After Swartz IP received

the funds from the TT Portfolio, an entity named Purplebox LLC

("Purplebox") was formed by HALLAC and two other Weston officers

as the three members, and a bank account was opened in the

entity's name.     Swartz IP wired approximately $750,000 of TT

Portfolio monies to the Purplebox account, of which HALLAC


                                      8
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                 Document
                                     408-315 Filed
                                             Filed04/10/19
                                                   07/07/15 Page
                                                            Page10
                                                                 9 of
                                                                   of19
                                                                      20 Page ID
                                     #:10224


personally received approximately $240,000 in unauthorized and

undisclosed payment.

                          Statutory Allegations

      17.    From at least in or about 2009 through in or about 2013,

in the Southern District of New York and elsewhere, ALBERT HALLAC,

the defendant, and others known and unknown, willfully and

knowingly combined, conspired, confederated, and agreed together

and with each other to commit offenses against the United States,

to wit,     (1) investment advisor fraud,    in violation of Title 15,

United States Code, Sections BOb-6 and SOb-17, and (2) securities

fraud,    in violation of Title 15, United States Code, Sections

78j (b) and 78ff and Title 17, Code of Federal Regulations, Section

240.10b-5.

      18.    It was a part and object of the conspiracy that ALBERT

HALLAC, the defendant, acting as an investment adviser, and others

known and unknown, willfully and knowingly would and did use the

mails and other means and instrumentalities of interstate

commerce, directly and indirectly,        (a) to employ a device,     scheme,

and artifice to defraud clients and prospective clients;            (b) to

engage in a transaction, practice, and course of business which

operated as a fraud and deceit upon clients and prospective

clients; and (c) to engage in an act, practice, and course of

business which was fraudulent, deceptive, and manipulative, in




                                      9
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 11
                                                                10 of 20
                                                                      19 Page ID
                                     #:10225


violation of Title 15, United States Code, Sections 80b-6 and 80b-

17.

      19.   It was a further part and object of the conspiracy that

ALBERT HALLAC, the defendant, and others known and unknown,

willfully and knowingly, directly and indirectly, by use of the

means and instrumentalities of interstate commerce and of the

mails, and of the facilities of national securities exchanges, in

connection with the purchase and sale of securities, would and did

use and employ manipulative and deceptive devices and contrivances

in violation of Title 17, Code of Federal Regulations, Section

240.10b-5, by (a) employing devices, schemes, and artifices to

defraud;    (b) making untrue statements of material fact and

omitting to state material facts necessary in order to make the

statements made, in the light of the circumstances under which

they were made, not misleading; and (c) engaging in acts,

practices, and courses of business which operated and would

operate as a fraud and deceit upon persons, in violation of Title

15, United States Code, Sections 78j(b) and 78ff.

                                  Overt Acts

      20.   In furtherance of the conspiracy and to effect its

illegal objects, ALBERT HALLAC, the defendant, committed the

following overt acts, among others, in the Southern District of

New York and elsewhere:




                                      10
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 12
                                                                11 of 20
                                                                      19 Page ID
                                     #:10226


            a.    In or about August 2011, HALLAC agreed to loan

approximately $9 million from Weston's P2 Fund to another entity,

Arius Libra, without disclosing the transaction to the P2 Fund's

clients, or investors, and for the purpose of, among other things,

paying debts which were not incurred by P2 Fund investors.

            b.    In or about November 2011, HALLAC transferred

approximately $17.7 million from Weston's TT Portfolio to another

entity, Swartz IP, without disclosing the transaction to the TT

Portfolio's clients, or investors, and for the purpose of, among

other things, paying debts owed to P2 investors.

            c.    In or about January 2012, HALLAC caused

approximately $750,000 to be withdrawn from a bank account which

was funded from the monies transferred to it as part of the TT

Portfolio transaction described in Paragraph 16 above.

              (Title 18, United States Code, Section 371.)

                                COUNT TWO
                        (Investment Advisor Fraud)

            The United States Attorney further charges:

      21.   The allegations contained in paragraphs 1 through

16 of this Information are repeated and realleged as if fully

set forth herein.

      22.   From in or about 2009, up to and including in or about

2013, in the Southern District of New York and elsewhere, ALBERT

HALLAC, the defendant, acting as an investment adviser,


                                     11
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 13
                                                                12 of 20
                                                                      19 Page ID
                                     #:10227


willfully and knowingly used the mails and other means and

instrumentalities of interstate commerce, directly and

indirectly,    (a) to employ a device, scheme, and artifice to

defraud clients and prospective clients;         (b) to engage in a

transaction, practice, and course of business which operated as

a fraud and deceit upon clients and prospective clients; and (c)

to engage in an act, practice, and course of business which was

fraudulent, deceptive, and manipulative, to wit, while acting as

an investment advisor to Weston investors, HALLAC schemed to

defraud clients, or investors, in certain of Weston's funds and

portfolios by, among other things,        (i) failing to disclose to

investors the control exercised by Associate-1 over Fund.com and

Gerova, respectively, in connection with those entities'

business dealings with Weston;       (ii) causing certain investor

funds to be used as payments to or to otherwise benefit other

Weston investors;     (iii)   failing to disclose to investors that he

had caused those investors' funds to be loaned or transferred to

other entities; and (iv) converting a portion of those

transferred funds to his personal use and benefit, without

disclosing that transaction to investors.

     (Title 15, United States Code, Sections SOb-6 and SOb-17;
           and Title 18, United States Code, Section 2.)




                                     12
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 14
                                                                13 of 20
                                                                      19 Page ID
                                     #:10228


                               COUNT THREE
                            (Securities Fraud)

            The United states Attorney further charges:

      23.   The allegations contained in paragraphs 1 through

16 of this Information are repeated and realleged as if fully

set forth herein.

      24.   From in or about 2009, up to and including in or about

2013, in the Southern District of New York and elsewhere, ALBERT

HALLAC, the defendant, willfully and knowingly, directly and

indirectly, by use of the means and instrumentalities of

interstate commerce and of the mails, and of the facilities of

national securities exchanges, in connection with the purchase

and sale of securities, used and employed manipulative and

deceptive devices and contrivances in violation of Title 17,

Code of Federal Regulations, Section 240.10b-5, by (a) employing

devices, schemes, and artifices to defraud;          (b) making untrue

statements of material fact and omitting to state material facts

necessary in order to make the statements made, in the light of

the circumstances under which they were made, not misleading;

and (c) engaging in acts, practices, and courses of business

which operated and would operate as a fraud and deceit upon

persons, to wit, HALLAC defrauded investors in certain of

Weston's funds and portfolios by, among other things,            (i)

failing to disclose to investors the control exercised by


                                      13
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 15
                                                                14 of 20
                                                                      19 Page ID
                                     #:10229


Associate-1 over Fund.com and Gerova, respectively, in

connection with those entities' business dealings with Weston;

 (ii) causing certain investor funds to be used as payments to or

to otherwise benefit other Weston investors,          (iii) failing to

disclose to investors that he had caused those investors' funds

to be loaned or transferred to other entities; and (iv)

converting a portion of those transferred funds to his personal

use and benefit, without disclosing that transaction to

investors.

      (Title 15, United States Code, Sections 78j (b) & 78ff;
     Title 17, Code of Federal Regulations, Section 240.10b-5;
           and Title 18, United States Code, Section 2.)

                                COUNT FOUR
                    (Conspiracy to Commit Wire Fraud)

             The United States Attorney further charges:

      25.    The allegations contained in paragraphs 1 through 7 of

this Information are repeated and realleged as if fully set

forth herein.

      26.    In or about 2012, CC-1 was in the process of

purchasing another company ("Company-1"), and had represented to

Company-1 that weston had guaranteed the money for CC-1 to buy

Company-1.    CC-1 thereafter created a fake balance sheet for the

P3 Fund that listed a number of assets although, in reality, the

P3 Fund had never raised any capital and had zero assets, as            cc-
1 well knew, for the purpose of inducing Company-1 to enter into


                                     14
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 16
                                                                15 of 20
                                                                      19 Page ID
                                     #:10230


the transaction with CC-1.       CC-1, who was in California, sent

the fake balance sheet to ALBERT HALLAC, the defendant, who was

in Florida, via an email server based in weston's New York

office.       At CC-1's direction, HALLAC then sent the fraudulent

document, knowing it to be false,         to representatives of Company-

1 in California via email.

                            Statutory Allegation

        27.    In or about 2012, in the Southern District of New York

and elsewhere, ALBERT HALLAC, the defendant, and others known

and unknown, willfully and knowingly combined, conspired,

confederated, and agreed together and with each other to commit

an offense against the United States of America, to wit, wire

fraud,    in violation of Title 18, United States Code, Section

1343.

        28.    It was a part and an object of the conspiracy that

ALBERT HALLAC, the defendant, CC-1, and others known and

unknown, willfully and knowingly, having devised and intending

to devise a scheme and artifice to defraud, and for obtaining

money and property by means of false and fraudulent pretenses,

representations, and promises, would and did transmit and cause

to be transmitted by means of wire, radio, and television

communication in interstate and foreign commerce writings,

signs, signals, pictures, and sounds for the purpose of




                                     15
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 17
                                                                16 of 20
                                                                      19 Page ID
                                     #:10231


executing such scheme and artifice, in violation of Title 18,

United States Code, Section 1343.

            (Title 18, United States Code, Section 1349.)

                                 COUNT FIVE
                                (Wire Fraud)

            The United States Attorney further charges:

      29.   The allegations contained in paragraphs 1 through 7

and paragraph 26 of this Information are repeated and realleged

as if fully set forth herein.

      30.   In or about 2012, in the Southern District of New York

and elsewhere, ALBERT HALLAC, the defendant, willfully and

knowingly, having devised and intending to devise a scheme and

artifice to defraud and for obtaining money and property by

means of false and fraudulent pretenses, representations, and

promises, transmitted and caused to be transmitted by means of

wire, radio, and television communication in interstate and

foreign commerce, writings, signs, signals, pictures, and sounds

for the purpose of executing such scheme and artifice, to wit,

HALLAC, for the purpose of deceiving Company-1 by falsely

representing that CC-1's proposed business transaction was

secured by Weston funds, at CC-1's direction transmitted by

email between Florida and California, via an email server based

in Weston's New York office, a fraudulent balance sheet for one




                                     16
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 18
                                                                17 of 20
                                                                      19 Page ID
                                     #:10232


of Weston's funds reflecting assets that the fund did not in

fact have.

         (Title 18, United States Code, Sections 1343 and 2.)

                          FORFEITURE ALLEGATION

      31.    As a result of committing one or more of the offenses

alleged in Counts One through Five of this Information, ALBERT

HALLAC, the defendant, shall forfeit to the United States

pursuant to Title 18, United States Code, Section 981(a) (1) (C)

and Title 28, United States Code Section 2461, any and all

property, real or personal, that constitutes or is derived from

proceeds traceable to the commission of the offenses alleged in

Counts One through Five of this Information.

                       Substitute Assets Provision

      32.    If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third party;

             c.   has been placed beyond the jurisdiction of the

court;

             d.   has been substantially diminished in value; or

             e.   has been commingled with other property which

cannot be divided without difficulty;

                                     17
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 19
                                                                18 of 20
                                                                      19 Page ID
                                     #:10233


it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), and Title 28, United States

Code Section 2461, to seek forfeiture of any other property of

said defendant up to the value of the forfeitable property

described above.

        (Title 18, United States Code, Section 981(a) (1) (C);
           Title 21, United States Code, Section 853(p);
            Title 28, United States Code, Section 2461.)




                                          FREET BHARARA
                                          United States Attorney




                                     18
Case 2:15-cv-06633-CAS-SS
         Case 1:15-cr-00512-PKC
                            Document
                                Document
                                     408-31
                                          5 Filed 04/10/19
                                                  07/07/15 Page 20
                                                                19 of 20
                                                                      19 Page ID
                                     #:10234




                   Form No. USA-33s-274 (Ed. 9-25-58)


                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


                        UNITED STATES OF AMERICA

                                   - v. -

                              ALBERT HALLAC,

                                 Defendant.


                                INFORMATION

                                 15 Cr.

                (Title 15, United States Code, Sections
                     78j (b),78ff, SOb-6 and SOb-17;
                Title 18, United States Code, Sections
                         371, 1343, 1349 and 2.)




                                              PREET BHARARA
                                    United States Attorney.
